Citation Nr: 1309161	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back pain with anterolisthesis L4-L5, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable initial rating for skin rash on face and chest.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for mustard gas and lewisite exposure.

6.  Entitlement to service connection for asthma, including as secondary to service-connected sarcoidosis.

7.  Entitlement to service connection for inguinal hernia, including as secondary to asthma and sarcoidosis.

8.  Entitlement to service connection for residuals of a right foot injury with arthritis and bone fragment in arch.

9.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2006, February 2008, and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.  

The Veteran testified at a hearing before a Decision Review Officer in March 2009 and before the undersigned Veterans Law Judge in January 2013.  A copy of the January 2013 hearing transcript is contained in the Veteran's virtual VA folder.
 
The issue of an increased rating for a skin disorder, and the issues of entitlement to service connection for asthma, for residuals of a hernia, for a right foot disorder and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 26, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for service connection for IBS, and his appeal for service connection for mustard gas and lewisite exposure, is requested.

2.  On January 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for service connection for a left foot disorder, and his appeal for an increased rating for his low back disorder, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal for entitlement to service connection for IBS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal by the Veteran of an appeal for entitlement to service connection for mustard gas and lewisite exposure disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal by the Veteran of an appeal for entitlement to service connection for a left foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal by the Veteran of an appeal for entitlement to an increased rating for a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written statement in March 2009 in which he stated that he wished to withdraw his appeal for entitlement to service connection for IBS, and his appeal for entitlement to service connection for mustard gas and lewisite exposure.  In January 2013, the Veteran submitted a written statement in which he stated that he wished to withdraw his appeal for entitlement to service connection for a left foot disorder, and his appeal for entitlement to an increased rating for a low back disorder.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to these appeals.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for IBS is dismissed.

The appeal of entitlement to service connection for mustard gas and lewisite exposure is dismissed.

The appeal of entitlement to service connection for a left foot disorder is dismissed.

The appeal of entitlement to an increased rating for low back pain with anterolisthesis L4-L5, currently evaluated as 20 percent disabling, is dismissed.


REMAND

The Veteran maintains that a medical examination for the Social Security Administration (SSA) in January 1990, one month after separation from service, first determined that the Veteran had asthma.  A review of the record reveals that no attempts have been made to obtain the Veteran's SSA records.  Consequently the Veteran's SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board notes that the SSA records are potentially relevant to all of the Veteran's claims.

The Veteran testified in January 2013 that his nurse practitioner at Kaiser Permanente told him in 2005 or 2006 that his asthma was secondary to his sarcoidosis.  A review of the claims file does not reveal such an opinion and reveals that the most recent private record from Kaiser Permanente is dated in May 2006.  Copies of the Veteran's records of treatment at Kaiser Permanente dated from May 2006 onward should be obtained.  Additionally, although a VA examiner concluded in September 2006 that sarcoidosis does not cause asthma, he provided no explanation of the underlying reasons for that opinion, nor any opinion referable to whether the Veteran's service-connected sarcoidosis aggravated his diagnosed asthma condition.  Such clarifying opinions must be obtained now.

The Kaiser Permanente records in the claims file indicate that the Veteran was discovered to have a right inguinal hernia in March 2006.  In July 2006, the Veteran asserted that his hernia was caused by coughing due to his sarcoidosis and asthma.  A September 2006 VA examiner opined that the Veteran's right inguinal hernia was unrelated to the Veteran's service-connected sarcoidosis.  The claim for service connection for a right inguinal hernia is inextricably intertwined with the claim for service connection for asthma.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)

The Veteran reported at his January 2013 hearing that his skin disorder had increased in severity (hearing transcript, page 3).  The Board further notes that the Veteran's testimony indicated current symptoms more severe than shown on his last VA skin examination which was performed in April 2011.  Because the record indicates that the Veteran's skin disorder might have increased in severity since the April 2011 VA examination, the Veteran must be provided a new VA examination to determine the current severity of his skin disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Veteran asserts that he has bilateral hearing loss due to loud noise exposure during service.  A June 2009 VA audiometric examination showed that the Veteran did not meet the auditory thresholds required for a diagnosis of hearing loss as defined by VA.  At his January 2013 hearing, the Veteran testified that he had been provided a hearing test by VA every year, usually in July (hearing transcript, page 7).  The record does not contain any VA audiometric examination reports dated subsequent to June 2009.  All the more recent VA records pertinent to the Veteran's hearing acuity should be obtained.  The Veteran should be provided a new VA audiometric examination to determine whether the Veteran currently has hearing loss as defined by VA.  If he does have hearing loss as defined by VA, a medical opinion regarding etiology should be obtained, keeping in mind that the Veteran currently has service connection in effect for bilateral tinnitus, due to noise exposure.

At his March 2009 DRO hearing, the Veteran reported that had a running injury to his right foot while in service.  He testified that his right foot was swollen and he was taken to the hospital.  He said that his right foot was put in a cast, he was given a crutch, and he was given medication.  The Veteran testified that he had had continued right foot pain ever since the in-service injury.  The service treatment records (STRs) only show complaints of a left foot injury.  The Veteran maintains that he injured his right foot in service and that the STR actually reflect treatment for his right foot even though they incorrectly state "left" foot.  A September 2006 VA podiatry note indicates that the Veteran had hallux limitus and traumatic degenerative joint disease of the right first metatarsal phalangeal joint.  Although there is a January 2010 VA medical opinion regarding the feet, an examination of the right foot is not shown.  The Veteran should be provided a VA examination of the feet.  The examiner should provide an opinion as to whether the Veteran has any current right foot disability that is related to service and comment on whether the evidence indicates that the Veteran's foot injury during service may have actually been to the right foot even though the STRs all indicate left foot.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and evaluation records dated from July 2009 to the present.  In particular all VA audiological reports of audiological testing should be obtained.  All records received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.

3.  After obtaining the necessary authorization from the Veteran, request copies of the Veteran's treatment records from Kaiser Permanente dated from May 2006 to present.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran a respiratory examination to determine the etiology of his asthma disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a.  Please provide an opinion as to when the Veteran first developed asthma. 

b.  Please provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that such disability is (i) directly related the Veteran's active duty service/complaints and findings noted therein, or (ii) was caused, or is aggravated, by the service connected sarcoidosis.  In determining whether there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the Veteran's claimed asthma disability that is proximately due to or the result of the service-connected sarcoidosis, and not due to the natural progress of the asthma disability.

The examiner must explain the underlying reasons for all opinions provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  When paragraphs 1, 2, and 3 of above have been accomplished, to the extent possible, afford the Veteran a VA audiological examination to determine if the Veteran currently has hearing loss in either ear.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.  If hearing loss is found in either ear, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such hearing loss is due to the Veteran's military service.  The examiner should note that service connection has been granted for tinnitus based on a June 2009 VA audiological opinion that the Veteran's tinnitus is related to service.  

The examiner must explain the underlying reasons for all opinions provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  When paragraphs 1, 2, and 3 of above have been accomplished, to the extent possible, afford the Veteran a VA examination of the feet.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.  All tests and studied deemed necessary, including x-rays, should be performed.  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that has any right foot disability that is related to the Veteran's military service.  The examiner should comment on whether there is any evidence that the left foot complaints/treatment shown during service were actually for the right foot.  

The examiner must explain the underlying reasons for all opinions provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Afford the Veteran an examination to determine the extent of his disability associated with his skin rash on the face and chest.  The examiner is specifically requested to determine the percentage of the Veteran's skin and exposed skin that is affected by the rash, and to determine whether or not the Veteran's rash is treated with systemic therapy such as corticosteroids or other immuno suppressive drugs.  The examiner should verify that any systemic therapy given, is in fact for treatment of the Veteran's rash disability.  If systemic therapy is administered for the rash disability, the examiner should determine for what duration over the past 12 months (i.e. (1) less than 6 weeks, (2) more than 6 weeks but not constantly, or (3) constantly or near-constantly).  The claims file should be made available to the examiner prior to the review.

8.  If, and only if, it is determined that service connection for asthma is warranted, afford the Veteran an appropriate examination to determine the etiology of the Veteran's right inguinal hernia.  The examiner should provide an opinion as to whether it is at least as likely as not that such disability is (i) directly related the Veteran's active duty service, or (ii) was caused or aggravated by a service-connected pulmonary condition.  In determining whether there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the Veteran's right inguinal hernia disability that is proximately due to or the result of a service-connected pulmonary disability, and not due to the natural progress of the right inguinal hernia disability.  

The examiner must explain the underlying reasons for all opinions provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9.  After the above actions have been accomplished, the RO should undertake any other indicated development and re-adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


